Opinion
per Curiam,
The sole question presented on this appeal, is whether the court below erred in refusing to open a judgment entered on a promissory note against appellants.
A petition to open a judgment is addressed to the sound discretion of the court below and, unless an abuse of such discretion appears, its action will not be reversed: Ehnes v. Wagner, 388 Pa. 102, 130 A. 2d 171; Gagnon v. Speback, 383 Pa. 359, 118 A. 2d 744.
Our examination of the instant record indicates no abuse of discretion on the part of the court below.
The order is affirmed on the able opinion of President Judge Eugene V. Alessandroni reported in 10 Pa. D. & C. 2d 511.